Robinson, J. —
Appellant sued appellee before the mayor of a city, and in that court recovered a judgment of $10 in the nature of a penalty for violation of a city ordinance regulating the speed of trains. Appellee appealed to the circuit court, and a trial resulted in a judgment in appellant’s favor for $1. Upon motion of appellee, costs were taxed against appellant, and this action of the court is the only error assigned.
Appellee has filed a motion to dismiss the appeal because the action originated before the mayor of a city and the amount in controversy was less than $50, exclusive of interest and costs. It appears from the record that the validity of an ordinance is not involved.
*142The action brought by appellant is a civil action, and' the rules of practice in civil suits apply. City of Hammond v. New York, etc., R. Co., 5 Ind. App. 526, and cases cited.
The act creating the Appellate Court does not assume to define appellate jurisdiction'generally, but simply the jurisdiction of that court. If appellate jurisdiction is invoked, it is in the Supreme Court, unless the case falls within one of the classes jurisdiction over which is placed in the Appellate Court by the act creating it. That is to say, an appeal can be taken to the Appellate Court in no case that could not have been appealed to the Supreme Court prior to'the act creating the Appellate- Court. That act did not enlarge or extend appellate jurisdiction. §1336, et seq., Burns 1894.
Prior to the creation of the Appellate Court an-appeal could not have been taken to the Supreme Court in an action originating before the mayor of a city where the amount in controversy, exclusive of interest and costs, did not exceed $50. §644 Burns 1894. As the statute creating this court did not enlarge general appellate jurisdiction, it follows that an appeal to this court in a case like this will not lie. See Ex Parte Sweeney, 126 Ind. 583; Clinton Tp. v. DeHaven, 22 Ind. App. 280; Ridge v. City of Crawfordsville, 4 Ind. App. 513.
Appeal dismissed.